 



EXHIBIT 10.17
[Interwoven Letterhead]
September 4, 2007
John E. Calonico, Jr.
c/o Interwoven, Inc.
803 11th Avenue
Sunnyvale, CA 94089
Dear John:
     Since 2004 you have served as the Chief Financial Officer of Interwoven,
Inc. (the “Company”). Although your employment is “at will,” and may be
terminated by you or the Company at any time, Interwoven wishes to provide you
with certain assurances regarding separation benefits as an incentive for you to
continue your employment with the Company.
     1. Severance Benefits. In the event that your employment as Chief Financial
Officer is terminated by the Company for reasons other than Cause or is
terminated by you within twelve (12) months after the occurrence of Good Reason
(in each case, other than a termination of employment in connection with a Sale
of the Company which is addressed in Section 2 below), you will be entitled to
the following severance benefits:
A. Salary. A cash payment equal to nine (9) months of your current salary (or
such higher salary as may be in effect at the time of a termination).
B. Bonus. A cash payment equal to 75% of your total “on target” bonus amount in
effect for the calendar year in which termination occurs, plus any earned but
unpaid bonus for any prior fiscal year to the extent previously accrued by the
Company.
C. Medical Benefits. The Company will pay, or promptly reimburse you for, COBRA
premiums (covering the medical benefit plans in which you and your dependents
are enrolled through the Company at the time of termination) for the nine
(9) month period immediately following termination of your employment with the
Company (provided COBRA coverage is timely elected by you and/or your
dependents).
D. Vesting Acceleration. The vesting of each stock option and RSU awarded to you
after October 1, 2005, including that restricted stock unit award covering
40,000 shares and awarded June 19, 2006, will be accelerated by nine (9) months
such that the total number of shares vested under such equity award will, after
such acceleration, be equal to the number of shares scheduled to be vested under
such equity award as of the nine (9) month anniversary of the date of
termination of your employment with the Company had you remained employed
through such date (but treating any cliff vesting, or other non-monthly vesting,
as occurring in ratable increments on a monthly basis). In addition, the lapsing
of the sale and transfer restrictions applicable to the stock options held by
you at October 1, 2005 will be accelerated by nine (9) months.

 



--------------------------------------------------------------------------------



 



E. Definition of Cause and Good Reason. For purposes of this Section 1, “Cause”
means any of the following: (i) you have intentionally engaged in unfair
competition with the Company or committed an act of embezzlement, fraud or theft
with respect to the property of the Company in a manner causing material loss,
damage or injury to or otherwise materially endangering the property, reputation
or employees of the Company, (ii) you have been found guilty of or have pled
nolo contendere to the commission of a felony offense or (iii) you have
willfully and continually failed to substantially perform your duties with the
Company after having received written notice specifying such failure, an
opportunity to meet with the Company’s Board of Directors to discuss such
failure, and a reasonable opportunity (of 30 days or more) to cure such failure
to perform. For purposes of this Section 1, “Good Reason” means either (a) a
material diminution in your duties, responsibilities or authority; (b) removal
of you from the position of Chief Financial Officer without your express written
consent; or (c) a reduction in your annual base salary or in your annual total
OTE compensation (base salary and target bonus compensation); in each case after
(i) you have notified the Company in writing within ninety (90) days of such
occurrence, (ii) the Company has had an opportunity of not less than thirty
(30) days to cure such occurrence, and (iii) the Company has failed to cure and
you have notified the Company of such failure.
     2. Severance Benefits on a Change of Control. In the event that there is a
Sale of the Company and your employment as Chief Financial Officer is terminated
by the Company or its successor without Cause in connection with or following
the Sale of the Company, you will be entitled to the following severance
benefits. For purposes of the severance benefits provided for in this Section 2,
“Sale of the Company” and “Cause” shall each have the meaning given to such
terms by the Company’s Board of Directors on July 11, 2002 and set forth in an
Addendum to Stock Option Agreement governing each stock option that you hold
(for reference, a form of such Addendum is attached), and a termination without
Cause by the Company shall also include a voluntary termination of employment by
you within thirty (30) days after the effective date of a reduction in your
annual base salary or in your annual total OTE compensation as in effect
immediately prior to the Sale of the Company:
A. Salary, Bonus and Medical Benefits: As set forth in Paragraphs A, B and C of
Section 1 above, subject to and to commence upon the completion of, the period
of transitional services, if any, referenced in paragraph C below.
B. Vesting Acceleration: Vesting of each equity award made after October 1, 2005
will be accelerated as to an additional number of shares equal to the greater of
(i) 50% of the shares that were unvested under such equity award at the closing
of the Sale of the Company, and (ii) the number of shares as to which vesting
would be accelerated pursuant to the provisions of paragraph D of Section 1
above. In addition, the lapsing of the sale and transfer restrictions applicable
to each stock option held by you at October 1, 2005 will be released as to 50%
of the shares covered by such option that are subject to such restrictions at
the closing of the Sale of the Company or, if greater, the number of shares
covered by such option that are scheduled to be released from such restrictions
during the nine (9) months immediately following the date of termination.
C. Transitional Services: As a condition to receiving severance benefits as
described in paragraph A of this Section 2 upon a Sale of the Company, if you
elect to voluntarily terminate your employment pursuant to this Section 2, you
agree to render transitional

 



--------------------------------------------------------------------------------



 



services, at your level of cash compensation (salary and pro rata “on target”
bonus) in effect immediately prior to the Sale of the Company, for such period
of time of up to three months and on up to a full-time basis as may be requested
by the Board of Directors of the Company or of its successor. The end of any
transitional service period shall be considered the date of termination of
services and vesting of that portion of equity awards that has not been
accelerated would continue during the transitional service period.
     3. Timing and Withholding. All cash payments payable pursuant to this
letter shall be subject to any federal, state or local withholding tax
requirements. Any cash severance payments to be made under this letter will not
be paid during the six (6) month period following termination of your employment
with the Company unless the Company determines, in its reasonable and good faith
judgment, that paying such amounts during such period would not cause you to
incur an additional tax under Section 409A of the U.S. Internal Revenue Code of
1986, as amended; if no additional tax would be incurred under Section 409A,
such amounts shall be paid within 30 days of termination of your employment with
the Company (or such later dates as you may request that would not cause you to
incur an additional tax under Section 409A). If the payment of any amounts are
delayed as a result of the previous sentence, such payments shall become payable
in a lump-sum payment on the date six (6) months and one (1) day following the
date of termination of your employment with the Company.
     4. Release. Your entitlement to severance benefits under this letter is
subject to your executing and not revoking a release of claims in favor of the
Company, substantially in the form attached, and affirming in writing your
continuing obligations, including non-solicitation covenants, under your
Employee Confidential Information and Inventions Agreement.
     5. Entire Agreement. This letter constitutes the sole agreement between you
and the Company regarding benefits payable in connection with a termination of
employment, including termination in connection with a Sale of the Company. You
and the Company mutually agree that any dispute regarding the interpretation or
enforcement of this letter shall be fully, finally and exclusively resolved by
binding arbitration conducted by the American Arbitration Association in Santa
Clara County, California and that the provisions of that offer letter dated
August 6, 2003 regarding arbitration shall apply to any such dispute. For
purposes of this letter, California law shall apply. This letter may only be
modified, amended or terminated by a writing authorized by the Board of
Directors or Compensation Committee and signed by you.

            Sincerely,

INTERWOVEN, INC.
      /s/ Joseph L. Cowan       By: Joseph L. Cowan, Chief Executive Officer   

     
Acknowledged and Agreed:
   
 
   
/s/ John E. Calonico
 
   
John E. Calonico, Jr.
   

         

 



--------------------------------------------------------------------------------



 



                                   

ADDENDUM A
GENERAL RELEASE AND WAIVER OF CLAIMS
     This Release is given in consideration of Interwoven, Inc.’s provision of,
and agreement to provide, the cash compensation, vesting acceleration, and other
benefits set forth in the Agreement. Payment of the separation compensation
shall commence on, and be subject to, the terms and conditions set forth in the
Agreement.
     1. Release and Waiver of Claims. In consideration of the separation
compensation benefits and undertakings detailed in the Agreement, to the fullest
extent permitted by law, I, individually and on behalf of my heirs, spouse and
assigns, do hereby completely release and forever discharge Interwoven, Inc.,
its affiliated and subsidiary corporations, and its and their shareholders,
officers and all other representatives, agents, directors, employees, successors
and assigns, from all claims, rights, demands, actions, obligations, and causes
of action of any and every kind, nature and character, known or unknown, which I
may now have, or have ever had, against them arising from or in any way
connected with my employment relationship with Interwoven, and any actions
during the relationship, or the termination thereof, or my ceasing to be Chief
Financial Officer of Interwoven. This release covers all statutory, common law,
constitutional and other claims, including but not limited to, all claims for
wrongful discharge in violation of public policy, breach of contract, breach of
covenant of good faith and fair dealing, misrepresentation, age discrimination,
any tort, personal injury, or violation of statute including but not limited to
Title VII of the Civil Rights Act, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, and the California Fair Employment and Housing
Act, which I may now have, or have ever had. This release also covers claims
relating to my right to purchase, or actual purchase of, shares of stock of
Interwoven, including, without limitation, any claims for fraud,
misrepresentation, breach of fiduciary duty, breach of duty under applicable
state corporate law, and securities fraud under any state or federal law.
     Interwoven and I do not intend to release claims that I may not release as
a matter of law, including but not limited to claims for indemnity under
California Labor Code Section 2802, nor do Interwoven and I intend to release
any claims under my Indemnity Agreement with Interwoven, as that agreement may
be amended from time to time. To the fullest extent permitted by law, any
dispute regarding the scope of this general release shall be determined by an
arbitrator under the procedures set forth in the arbitration clause set forth in
that offer letter dated August 6, 2003.
     I understand and agree that this Release extinguishes all claims, whether
known or unknown, foreseen or unforeseen, except for those claims expressly
described above. I expressly waive any rights or benefits under Section 1542 of
the California Civil Code (and other analogous statutes), which provides as
follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”
     I fully understand that if any fact with respect to any matter covered by
this Release is found hereafter to be other than or different from the facts now
believed by me to be true, I

1



--------------------------------------------------------------------------------



 



expressly accept and assume that this Release shall be and remain effective,
notwithstanding such difference in the facts.
     2. Covenant Not to Sue.
          a. To the fullest extent permitted by law, I agree that at no time
subsequent to the execution of this Release will I pursue, or cause or knowingly
permit the prosecution, in any state, federal or foreign court, or before any
local, state, federal or foreign administrative agency, or any other tribunal,
any charge, claim or action of any kind, nature and character whatsoever, known
or unknown, which I may now have or have ever had, against Interwoven and/or any
officer, director, employee or agent of Interwoven, which is based in whole or
in part on any matter covered by this Release.
          b. Nothing in this Section 2 shall prohibit me from filing a charge or
complaint with a government agency such as, but not limited to, the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Department of Labor, the California Department of Fair Employment and Housing,
or other applicable state agency.
          c. Nothing in this Section 2 shall prohibit or impair me or the
Company from complying with all applicable laws, nor shall this Release be
construed to obligate either party to commit (or aid or abet in the commission
of) any unlawful act.
     I further acknowledge that I am bound by the Employee Invention Assignment
and Confidentiality Agreement I have signed, that as a result of my employment
with Interwoven, I have had access to Interwoven’s Proprietary Information (as
defined in the Employee Invention Assignment and Confidentiality Agreement),
that I will hold all Proprietary Information in strictest confidence, and I will
not make use of such Proprietary Information on behalf of anyone. I agree not to
disclose any such confidential information unless required by subpoena or court
order, and that I will first give Interwoven written notice of such subpoena or
court order with reasonable advance notice to permit Interwoven to oppose such
subpoena or court order if it chooses to do so.
     No other consideration, agreements, representations, oral statements,
understandings or course of conduct, which are not expressly set forth in this
Release should be implied or are binding. I am not relying upon any other
agreement, representation, statement, omission, understanding or course of
conduct which is not expressly set forth in this Release. I understand and agree
that this Release shall not be deemed or construed at any time or for any
purposes as an admission of any liability or wrongdoing by either Interwoven or
myself.
     I have read this Release and understand all of its terms. Prior to
execution of this Release, I have apprised myself of sufficient relevant
information in order that I might intelligently exercise my own judgment, have
had sufficient time to consult counsel, if I wish, and understand that I may
take up to twenty-one (21) days to consider this Release. Interwoven has also
given me at least seven (7) days in which to revoke this Release, if I wish. I
further acknowledge and agree that this Release is executed voluntarily and with
full knowledge of its legal significance.

2



--------------------------------------------------------------------------------



 



EMPLOYEE’S ACCEPTANCE OF RELEASE
     I have carefully read the foregoing and understand, approve and voluntarily
agree to the terms of the Release in exchange for the additional benefits to
which I would otherwise not be entitled.

             
 
  Signature:        
 
     
 
   
 
  Printed Name:        
 
           
 
           
 
  Date:        
 
           

3



--------------------------------------------------------------------------------



 



ADDENDUM TO STOCK OPTION AGREEMENT
     THIS ADDENDUM (this “Addendum”) to the Stock Option Agreement (the “Option
Agreement”) pursuant to the Interwoven, Inc. 1999 Equity Incentive Plan by and
between                      (the “Optionee”) and Interwoven, Inc. (the
“Company”) is entered into by and between Optionee and the Company as of
                    , 200_.
W I T N E S S E T H
WHEREAS, the Optionee is an officer of the Company; and
WHEREAS, the Company, as a matter of practice, provides for the acceleration, in
certain cases, of the vesting of options (“Options”) granted to certain of its
officers;
NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:
     1. The Company and the Optionee are entering into this Addendum,
concurrently with the execution of the Option Agreement, in order to specify the
terms and conditions of the acceleration, in certain cases, of the vesting of
Options granted to the Optionee under the Option Agreement.
     2. Section 2.1, is hereby amended to add the following language at the end
of such Section:
“Notwithstanding the provisions of the Plan, the preceding sentence or the
Notice of Grant regarding the rate at which this Option shall vest, in the event
that there is a Sale of the Company and Optionee’s employment is terminated by
the Company, or its successor, without Cause in connection with the Sale of the
Company, then upon such termination the Option will become vested as to an
additional number of Unvested Shares equal to fifty percent (50%) of the Shares
that were Unvested Shares at the closing of the Sale of the Company. For
purposes of this Section 2.1, “Cause” means (i) willfully engaging in gross
misconduct that is materially and demonstrably injurious to the Company;
(ii) willful act or acts of dishonesty undertaken by Optionee and intended to
result in substantial gain or personal enrichment for Optionee at the expense of
the Company; or (iii) willful and continued failure to substantially perform
Optionee’s duties with the Company or its successor (other than incapacity due
to physical or mental illness); provided that the action or conduct described in
clause (iii) above will constitute “Cause” only if such failure continues after
the Board of Directors has provided Optionee with a written demand for
substantial performance setting forth in detail the specific respects in which
it believes Optionee has willfully and not substantially performed his duties
thereof and a reasonable opportunity (to be not less than thirty (30) days) to
cure the same. For such purpose, a termination by the Company without Cause
includes a termination of employment by Optionee within thirty (30) days
following any of the following events: (x) the assignment of any duties to
Optionee inconsistent with, or reflecting a materially adverse change in,
Optionee’s position, duties or responsibilities with the Company (or any
successor) without Optionee’s concurrence; or (y) the relocation of the
Company’s principal executive offices, or relocating Optionee’s principal place
of business, in excess of fifty (50) miles from the Company’s current executive
offices located in Sunnyvale, California. For purposes of this Section 2.1, the
term “Sale

1



--------------------------------------------------------------------------------



 



of the Company” means (i) the sale or other disposition of all or substantially
all of the assets of the Company, or (ii) the acquisition of the Company by
another entity by means of consolidation, corporate reorganization or merger, or
other transaction or series of related transactions in which more than fifty
percent (50%) of the outstanding voting power of the Company is transferred.”
     3. Section 11, is hereby amended and restated in its entirety to provide
the following:
     “11. Entire Agreement. The Plan is incorporated herein by reference. This
Agreement, the Notice of Grant, the Plan, the Exercise Agreement and the
Addendum to Stock Option Agreement between the Company and the Optionee dated as
of the date hereof constitute the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof and supersede all prior
understandings and agreements with respect to such subject matter.”
[The remainder of this page is intentionally left blank.]

2